 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.1 Filed 03/02/21 Page 1 of 53




Kerry S. Culpepper
Hawaii Bar No. 9837
kculpepper@culpepperip.com
CULPEPPER IP, LLLC
75-170 Hualalai Road, Suite B204
Kailua-Kona, Hawai’i 96740
Telephone: (808) 464-4047
Facsimile: (202) 204-5181
Attorneys for Plaintiffs

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 MILLENNIUM FUNDING, INC.,
 HUNTER KILLER PRODUCTIONS, Case No.: 2:21-cv-10490
 INC. and VOLTAGE HOLDINGS,
 LLC,
                             (1) DIRECT COPYRIGHT
       Plaintiffs,           INFRINGEMENT; (2)
                             CONTRIBUTORY COPYRIGHT
       v.                    INFRINGEMENT, (3) DMCA
                             VIOLATIONS; (4) INJUNCTIVE
 SMR HOSTING LLC, DAVID COX, RELIEF PURSUANT TO 17 U.S.C.
 and DOES 1-100,             §512(j)
            Defendants.                 DEMAND FOR JURY TRIAL




                                  COMPLAINT

        MILLENNIUM FUNDING, INC., HUNTER KILLER PRODUCTIONS,

INC., and VOLTAGE HOLDINGS, LLC (“Plaintiffs”), by and through their

counsel, bring this Complaint against SMR HOSTING LLC, DAVID COX and

DOES 1-100 (“Defendants”) and allege as follows:

                           I.   NATURE OF THE ACTION


20-023DBa
 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.2 Filed 03/02/21 Page 2 of 53




        1.      Plaintiffs brings this action under the United States Copyright Act of

1976, as amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”) and allege that

Defendants SMR HOSTING LLC and DAVID COX are secondarily liable (under

material contribution, intentional inducement and vicarious infringement) for their

customers direct infringements in violation of 17 U.S.C. §§ 106 and 501, liable for

injunctive relief pursuant to 17 U.S.C. §§ 512(j), and secondarily liable for their

customers violations under the Digital Millennium Copyright Act (“DMCA”), 17

U.S.C. § 1202.

        2.      Plaintiffs further allege that Defendants DOES 1-100 are liable for

direct and contributory copyright infringement and DMCA violations.

                         II.    JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over this action pursuant to 17

U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question), 28

U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition) and 28

U.S.C. § 1367 (supplemental jurisdiction).

        4.      Defendants solicit, transact, or are doing business within this

jurisdiction, and have committed unlawful and tortious acts both within and outside

this jurisdiction with the full knowledge that their acts would cause injury in this

jurisdiction.

        5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) - (c)


                                             2
20-023DBa
 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.3 Filed 03/02/21 Page 3 of 53




because: (a) all or a substantial part of the events or omissions giving rise to the

claims occurred in this District; (b) the Defendants reside or resided, and therefore

can or could be found, in this District; and/or (c) Defendants are subject to the court’s

personal jurisdiction with respect to the present action. Additionally, venue is proper

in this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases), because

the Defendants or Defendants’ agents resides and/or can be found in this District.

        6.   Defendants SMR HOSTING LLC and DAVID COX reside in this

District.

        7.   Upon information and belief, Defendants SMR HOSTING LLC,

DAVID COX, and 1701 MANAGEMENT, LLC sell or have sold Virtual Private

Network (“VPN”) service to individuals residing in Michigan and this District under

the name LiquidVPN (the “LiquidVPN service”).

        8.   Defendants DOES 1-100 entered into subscription agreements with

Defendants SMR HOSTING LLC and DAVID COX for LiquidVPN service and

thus entered into an agreement with a company in this District. By the nature of the

LiquidVPN service which anonymizes the Internet Protocol (“IP”) address of the

user, Plaintiffs are unable to ascertain the residency of Defendants DOES 1-100.

                                   III.   PARTIES

        A. The Plaintiffs

        9.   MILLENNIUM FUNDING, INC. (“Millennium”) is a corporation


                                           3
20-023DBa
 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.4 Filed 03/02/21 Page 4 of 53




organized and existing under the laws of the State of Nevada and having a principal

office in Los Angeles, California.

        10.   Millennium is the owner of the copyrights for the screenplay and motion

picture in the movie “Automata” (“First Work”) a major motion picture released in

2014. The First Work is a science fiction film starring Antonio Banderas, Dylan

McDermott and Melanie Griffith. The First Work tells the story of a post-apocalyptic

Earth decimated by climate change where the remaining humans living in a network

of safe cities with the assistance of humanoid robots. An insurance investigator for

the manufacturer of the robots must investigate whether the robots have failed to obey

protocols programmed into them to protect humans.

        11.   Millennium is also the owner of the copyrights for the screenplay and

motion picture in the Work “Survivor” (“Second Work”), a major motion picture

released in 2015. The Second Work is an action film starring Milla Jovovich, Pierce

Brosnan and Dylan McDermott.          The Second Work tells the story of a State

Department employee entrusted in stopping terrorist attacks that is forced to flee

when she is framed for a crime.

        12.   HUNTER KILLER PRODUCTIONS, INC. (“Hunter Killer”) is a

corporation organized and existing under the laws of the State of Nevada and having

a principal office in Los Angeles, California.

        13.   Hunter Killer is the owner of the copyrights for the screenplay and


                                          4
20-023DBa
 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.5 Filed 03/02/21 Page 5 of 53




motion picture in the Work “Hunter Killer” (“Third Work”) a major motion picture

released in 2018. The Third Work is an action movie starring Gerard Butler, Gary

Oldman, Common, and Linda Cardellini. The Third Work tells the story of American

submarine Captain Joe Glass on the hunt for a U.S. submarine in distress when he

discovers a secret Russian coup which threatens to dismantle the world order.

        14.   Hunter Killer and Millennium are affiliates Millennium Media, a

production company and distributor of a notable catalog of major motion pictures.

        15.   VOLTAGE HOLDINGS, LLC (“Voltage”) is a limited liability

company organized and existing under the laws of the State of Nevada and having a

principal office in Los Angeles, California.

        16.   Voltage is the owner of the copyrights for the screenplay and motion

picture in the Work “I Feel Pretty”, (“Fourth Work”) a major motion picture released

in 2018 and starring Amy Schumer, Michelle Williams and Rory Scovel. The Fourth

Work tells the story of a woman struggling with insecurity who after awakening from

a fall believes she is the most beautiful and capable woman on the planet.

        17.   Voltage is also the owner of the copyrights for the screenplay and

motion picture in the Work “Shock and Awe” (“Fifth Work”) a major motion picture

released in 2017 and starring Woody Harrelson, James Marsden and Rob Reiner. The

Fifth Work tells the story of journalists from the Knight-Ridder news service covering

President George W. Bush’s planned invasion of Iraq in 2003 who become skeptical


                                          5
20-023DBa
 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.6 Filed 03/02/21 Page 6 of 53




of the claim that Saddam Hussein has weapons of mass destruction.

        18.   Voltage is an affiliate of Voltage Pictures, a production company with a

notable catalog of major award-winning motion pictures.

        B. The Defendants

        19.   Defendant SMR HOSTING LLC (“SMR”) is a limited liability

company organized under the laws of Michigan with its principal place of operations

in, upon information and belief, Canton, Michigan (Wayne County).

        20.   Upon information and belief, SMR has been in existence since 2013.

        21.   Defendant DAVID COX (“Cox”) is an adult individual residing in,

upon information and belief, Livonia, Michigan (Wayne County).

        22.   Upon information and belief, Cox is the owner and sole member of

SMR.

        23.   Upon information and belief, Cox is the owner and sole shareholder of

SMR.

        24.   Cox effectively makes all policy decisions for SMR, specifically

including any policy regarding copyright infringement. Upon information and belief,

Cox directed SMR’s response to allegations of copyright infringement occurring on

the LiquidVPN service, including the decisions not to terminate repeat copyright

infringers, to ignore notices of copyright infringement and to promote the

LiquidVPN service for the purposes of copyright infringement.


                                          6
20-023DBa
 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.7 Filed 03/02/21 Page 7 of 53




        25.   Upon information and belief, Cox so dominates SMR that it has become

merely the alter ego to Cox.

        26.   There is such a unity of interest between Cox and SMR that the

individuality, or separateness, of Cox and SMR has ceased and the facts are such

that an adherence to the fiction of the separate existence of the Cox and SMR would,

under the particular circumstances, sanction a fraud or promote injustice.

        27.   Cox controls, participates in, exercises control over, or benefits from

the infringement of Defendant SMR as discussed below.

        28.   Defendant Cox and his alter ego SMR (the “LiquidVPN Defendants”)

operated a provider of Virtual Private Network (“VPN”) services under the name

LiquidVPN from, upon information and belief, 2013 until approximately March of

2019.

        29.   The LiquidVPN Defendants’ LiquidVPN service is for transmitting,

routing and/or or providing connections for said transmitting and routing, through a

network controlled by the LiquidVPN Defendants (“providing network

connections”).

        30.   A VPN is a type of Internet Service that provides access to the Internet.

A conventional Internet Service Provider (“ISP”) will assign its subscriber an IP

address and log the subscriber’s activities on the Internet while using the assigned IP

address.      In comparison, many VPN providers provide their subscribers


                                           7
20-023DBa
 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.8 Filed 03/02/21 Page 8 of 53




“anonymous” usage by, for example, not logging subscriber access, assigning the

subscriber IP addresses that are simultaneously shared among many users, and/or

encrypting traffic.

        31.   The LiquidVPN Defendants advertise their LiquidVPN service as

providing “Anonymous IP Addresses to Protect … Online Privacy”, being used to

“Hide Your IP address” and further state that LiquidVPN has “…over two thousand

public IP addresses. Imagine getting access to a new IP anytime you use the VPN

for Kodi and BitTorrent.”




        32.   The LiquidVPN Defendants advertise the LiquidVPN service as

providing three different types of VPN connections: 1) dynamically assigned public

IP address in which a public IP address is randomly assigned; 2) a shared VPN tunnel

in which encrypted VPN traffic is protected behind a firewall; and 3) Modulating

VPN tunnel in which the subscriber’s public IP address from which traffic exits is

changed       on      new   events   that       create   new   connections.     See


                                            8
20-023DBa
 Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.9 Filed 03/02/21 Page 9 of 53




https://www.liquidvpn.com/supported-vpn-tunnel/ [last accessed on Feb. 23, 2021].

        33.   The LiquidVPN Defendants recommend the dynamically assigned

public IP address for peer-2-peer (P2P) downloading.

        34.   DOES 1-100 are subscribers of the LiquidVPN service. Each of DOES

1-100 were assigned an IP address from the LiquidVPN service and said IP address

to download and reproduce Plaintiffs’ Works without a license and further share

(distribute) copies of Plaintiffs’ Works from said Internet Protocol address to

individuals across the world as encouraged and instructed to by the LiquidVPN

Defendants.

        35.   Each of Defendants DOES 1-100 used a piracy website such as Pirate

Bay either directly or via a BitTorrent Client such as Popcorn Time to obtain torrent

files for downloading and distributing Plaintiffs’ Works using an IP address provide

by the LiquidVPN Defendants

        36.   Defendants DOES 1-100 are members of a group of BitTorrent users

or peers whose computers are collectively interconnected for the sharing of a

particular unique file, otherwise known as a “swarm”.         The particular file a

BitTorrent swarm is associated with has a unique “hash” number and a file name.

        37.   Plaintiffs are informed and belief that the LiquidVPN Defendants are

in possession of identification information or information that will lead to the

identities of DOES 1-100 such as payment information. However, further discovery


                                         9
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.10 Filed 03/02/21 Page 10 of 53




may be necessary in some circumstances in order to be certain of the identity of the

proper Defendant. Plaintiff believes that information obtained in discovery will lead

to the identification of each Defendants DOES 1-100’s true name and permit the

Plaintiffs to amend this Complaint to state the same. Plaintiffs further believe that

the information obtained in discovery may lead to the identification of additional

infringing parties to be added to this Complaint as defendants. Plaintiffs will amend

this Complaint to include the proper names and capacities when they have been

determined. Plaintiff is informed and believes, and based thereon alleges, that each

of the fictitiously named Defendants participated in and are responsible for the acts

described in this Complaint and damages resulting therefrom.

        C. Non-parties

        38.   1701 MANAGEMENT, LLC (“1701”) is a limited liability company

organized under the laws of Puerto Rico and having a principal place of operations in

San Juan, Puerto Rico.

        39.   In February of 2019, the LiquidVPN Defendants entered into an asset

purchase agreement with 1701 to sell the assets of LiquidVPN to 1701.

        40.   The American Registry of Internet Numbers (“ARIN”) is a nonprofit,

member-based organization that manages and distributes Internet number resources

such as IP addresses and Autonomous System Numbers.

        41.   ARIN manages these resources within its service region, which is


                                         10
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.11 Filed 03/02/21 Page 11 of 53




comprised of Canada, the United States, and many Caribbean and North Atlantic

islands.

        42.   Choopa LLC (“Choopa”) is a provider of data centers, dedicated servers

and colocation service. Choopa receives IP addresses from ARIN.

        43.   ReliableSite.Net LLC (“Reliable”) is a provider of data centers and

dedicated servers. Reliable obtains at least some services including IP addresses from

Choopa. Reliable assigned IP addresses to the LiquidVPN Defendants.

        44.   HugeServer Networks, LLC (“HugeServer”) is also a provider of data

centers, dedicated servers and colocation service. HugeServer also receives IP

addresses from ARIN and assigned IP addresses to the LiquidVPN Defendants.

                                      IV.    JOINDER

        45.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Plaintiffs are properly

joined because, as set forth in detail above and below, the Plaintiffs assert: (a) a right

to relief arising out of the same transaction, occurrence, or series or transactions,

namely the use of the LiquidVPN service by the LiquidVPN Defendants’ subscribers

(Defendants DOES 1-100) for infringing the copyrights in Plaintiffs’ Works, the

contribution to said infringements by the LiquidVPN Defendants, and the promotion

of LiquidVPN by the LiquidVPN Defendants for the purpose of infringing copyright

protected Works including Plaintiffs; and (b) that there are common questions of law

and fact.


                                            11
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.12 Filed 03/02/21 Page 12 of 53




        46.   Pursuant to Fed. R. Civ. P. 20(a)(2), each of the Defendants was

properly joined because, as set forth in more detail below, the Plaintiffs assert that

the infringements complained of herein by each of the Defendants (a) arises out of

the same transaction, occurrence, or series of transactions or occurrences, and (b)

there are common questions of law and fact. That is, each of Defendants DOES 1-

100 used the LiquidVPN service provided and promoted by the LiquidVPN

Defendants to infringe Plaintiffs’ copyrights in their Works.

        47.   Plaintiffs assert a right of relief against the LiquidVPN Defendants

jointly and severally.

                         V.   FACTUAL BACKGROUND

        A. The Plaintiffs Own the Copyrights to the Works

        48.   The Plaintiffs are the owners of the copyright in the Works,

respectively. The Works are the subjects of copyright registrations, and this action

is brought pursuant to 17 U.S.C. § 411. See Exhibit “1”.

        49.   Each of the Works are motion pictures currently offered for sale in

commerce.

        50.   Defendants had notice of Plaintiffs’ rights through at least the credits

indicated in the content of the motion pictures which bore proper copyright notices.

        51.   Defendants also had notice of Plaintiffs’ rights through general

publication and advertising associated with the motion pictures, and packaging and


                                          12
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.13 Filed 03/02/21 Page 13 of 53




copies, each of which bore a proper copyright notice.

        B. Defendants DOES 1-100 Used BitTorrent to Infringe the Plaintiffs’

        Copyrights

        52.   BitTorrent is one of the most common peer-to-peer file sharing

protocols (in other words, set of computer rules) used for distributing large amounts

of data.

        53.   The BitTorrent protocol’s popularity stems from its ability to distribute

a large file without creating a heavy load on the source computer and network. In

short, to reduce the load on the source computer, rather than downloading a file from

a single source computer (one computer directly connected to another), the

BitTorrent protocol allows users to join a "swarm" of host computers to download

and upload from each other simultaneously (one computer connected to numerous

computers).

        1. Each of Defendants DOES 1-100 installed a BitTorrent Client onto his

        or her Computer.

        54.   A BitTorrent Client is a software program that implements the

BitTorrent Protocol. There are numerous such software programs which can be

directly downloaded from the Internet.

        55.   Once installed on a computer, the BitTorrent Client serves as the user’s

interface during the process of uploading and downloading data using the BitTorrent


                                          13
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.14 Filed 03/02/21 Page 14 of 53




protocol.

        56.      Defendants DOES 1-100 installed a BitTorrent Client such as “Popcorn

Time” onto their respective computers.

        57.      Popcorn Time is so notorious for movie piracy that it has been referred

to          in     the      news       media        as      “Netflix      for      pirates”.

http://fortune.com/2016/02/26/popcorn-time-netflix-pirates/ [accessed on March 1,

2021].

        58.      Popcorn Time provides an interface so that users can easily copy and

share copies of copyright protected content, including Plaintiffs’.

        59.      The home interface of Popcorn Time includes a collection of title art of

popular motion pictures and a search bar where a user can enter words associated

with a copyright protected motion picture they wish to copy.

        60.      Simply entering words associated with a motion picture automatically

generates a pull down tab below the search bar with a narrowed selection of motion

pictures associated with the words.

        2. The Initial Seed, Torrent, Hash and Tracker

        61.      A BitTorrent user that wants to upload a new file, known as an “initial

seeder,” starts by creating a “torrent” descriptor file using the Client he or she

installed onto his or her computer.

        62.      The initial user or seeder of a file used a process referred to as “ripping”


                                               14
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.15 Filed 03/02/21 Page 15 of 53




to create a copy of motion pictures from either Blu-ray or legal streaming services.

        63.   The initial seeder often modifies the file title of the Work to include a

wording such as “RARBG”, “FGT” or “YTS” in the title of the torrent files and file

copies in order to enhance a reputation for the quality of his or her files and attract

users to his or her piracy website.

        64.   The Client takes the target computer file, the “initial seed,” here the

copyrighted Work, and divides it into identically sized groups of bits known as

“pieces.”

        65.   The Client then gives each one of the computer file’s pieces, in this

case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

known as a “hash” and records these hash identifiers in the torrent file.

        66.   When another peer later receives a particular piece, the hash identifier

for that piece is compared to the hash identifier recorded in the torrent file for that

piece to test that the piece is error-free. In this way, the hash identifier works like an

electronic fingerprint to identify the source and origin of the piece and that the piece

is authentic and uncorrupted.

        67.   Torrent files also have an "announce" section, which specifies the URL

(Uniform Resource Locator) of a “tracker,” and an "info" section, containing

(suggested) names for the files, their lengths, the piece length used, and the hash

identifier for each piece, all of which are used by Clients on peer computers to verify


                                           15
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.16 Filed 03/02/21 Page 16 of 53




the integrity of the data they receive.

        68.   The “tracker” is a computer or set of computers that a torrent file

specifies and to which the torrent file provides peers with the URL address(es).

        69.   The tracker computer or computers direct a peer user’s computer to

other peer user’s computers that have particular pieces of the file, here the

copyrighted Work, on them and facilitates the exchange of data among the

computers.

        70.   Depending on the BitTorrent Client, a tracker can either be a dedicated

computer (centralized tracking) or each peer can act as a tracker (decentralized

tracking.)

        3. Torrent Sites

        71.   “Torrent sites” are websites that index torrent files that are currently

being made available for copying and distribution by people using the BitTorrent

protocol. There are numerous torrent websites such as The Pirate Bay, Kickass

Torrents and Extratorrents.

        72.   The Pirate Bay torrent site is so notorious that the United States Trade

Representative (“USTR”) placed it on a list of examples of Notorious Markets

engaged in and facilitating substantial piracy. See USTR, 2018 Out-of-Cycle Review

of     Notorious     Markets,     April   2019,     pgs.    27-28,    Available     at

https://ustr.gov/sites/default/files/2018_Notorious_Markets_List.pdf [last accessed


                                          16
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.17 Filed 03/02/21 Page 17 of 53




on February 23, 2021].

        73.   Upon information and belief, Defendants DOES 1-100 went to a torrent

site directly or indirectly to upload and download Plaintiffs’ copyrighted Works.

        74.   Upon information and belief, Defendants DOES 1-100 went to the

torrent site Pirate Bay directly or indirectly to download Plaintiffs’ copyrighted

Works.

        75.   By using a BitTorrent Client such as Popcorn Time, Defendants DOES

1-100 can simply enter words associated with a motion picture to automatically

generate a pull down tab below the search bar with a narrowed selection of motion

pictures associated with the words and chose one particular motion picture and

automatically connect to torrent sites.

        4. Uploading and Downloading a Work Through a BitTorrent Swarm

        76.   Once the initial seeder has created a torrent and uploaded it onto one or

more torrent sites, then other peers begin to download and upload the computer file

to which the torrent is linked (here the copyrighted Works) using the BitTorrent

protocol and BitTorrent Client that the peers installed on their computers.

        77.   The BitTorrent protocol causes the initial seeder’s computer to send

different pieces of the computer file, here the copyrighted Work, to the peers seeking

to download the computer file.

        78.   Once a peer receives a piece of the computer file, here a piece of the


                                          17
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.18 Filed 03/02/21 Page 18 of 53




copyrighted Work, it starts transmitting that piece to the other peers.

        79.   In this way, all of the peers and seeders are working together in what is

called a “swarm.”

        80.   Here, Defendants DOES 1-100 participated in the same swarm and

directly interacted and communicated with other members of that swarm through

digital handshakes, the passing along of computer instructions, uploading and

downloading, and by other types of transmissions.

        81.   In this way, and by way of example only, one initial seeder can create

a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

form of a computer file, like the Works here, upload the torrent onto a torrent site,

and deliver a different piece of the copyrighted Work to each of the peers. The

recipient peers then automatically begin delivering the piece they just received to the

other peers in the same swarm.

        82.   Once a peer has downloaded the full file, the BitTorrent Client

reassembles the pieces and the peer is able to view the movie. Also, once a peer has

downloaded the full file, that peer becomes known as “an additional seed,” because

it continues to distribute the torrent file, here the copyrighted Work.

        5. The Plaintiffs’ Computer Investigator Identified the Defendants’ IP

        Address as Participants in a Swarm That Was Distributing the Plaintiffs’

        Copyrighted Works


                                          18
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.19 Filed 03/02/21 Page 19 of 53




        83.   The Plaintiffs retained Maverickeye UG (“MEU”) to identify the IP

addresses that are being used by those people that are using the BitTorrent protocol

and the Internet to reproduce, distribute, display or perform the Plaintiffs’

copyrighted Works.

        84.   MEU used forensic software to enable the scanning of peer-to-peer

networks for the presence of infringing transactions.

        85.   MEU extracted the resulting data emanating from the investigation,

reviewed the evidence logs, and isolated the transactions and the IP addresses

associated therewith for the files identified by the SHA-1 hash value of the Unique

Hash Number.

        86.   The IP addresses, Unique Hash Number, and hit dates contained on

Exhibit “2” accurately reflect what is contained in the evidence logs, and show that

Defendants DOES 1-100 have copied at least a piece of the Plaintiffs’ copyrighted

Works Automata, Hunter Killer, I Feel Pretty and Shock and Awe as identified by

the Unique Hash Number from IP address 108.61.128.241.

        87.   The Defendants DOES 1-100’ computers used the identified IP address

to connect to the investigative server from a computer in this District in order to

transmit a full copy, or a portion thereof, of a digital media file identified by the

Unique Hash Number.

        88.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP


                                         19
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.20 Filed 03/02/21 Page 20 of 53




addresses listed on Exhibit “2” and verified that re-assemblage of the pieces using a

BitTorrent Client results in a fully playable digital motion picture of the Work.

        89.   MEU’s agent viewed the Works side-by-side with the digital media file

that correlates to the Unique Hash Number and determined that they were identical,

strikingly similar or substantially similar.

        C. Defendants DOES 1-100 knew the Copyright Management Information

        included in the files they distributed to other peers had been removed or

        altered without the authority of Plaintiffs.

        90.   A legitimate file copy of the Work includes copyright management

information (“CMI”) indicating the title.

        91.   The initial seeders of the infringing file copies of Plaintiffs’ Works

added wording to the file titles Hunter Killer, I Feel Pretty, and Shock and Awe to

“brand” the quality of piracy files he or she released and attract further traffic to his

or her website.

        92.   The initial seeder of the infringing file copies of the Works Hunter

Killer and Shock and Awe added the wording “FGT” to the file titles to brand the

quality of piracy files he or she released and attract further traffic to the RARBG

website.

        93.   The word FGT is not included in the file title of legitimate copies or

streams of the Works Hunter Killer and Shock and Awe. The initial seeder of the


                                            20
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.21 Filed 03/02/21 Page 21 of 53




Work altered the title to falsely include the words “FGT” in the CMI.

          94.   The initial seeder of the infringing file copies of the Work I Feel Pretty

added the wording “YTS” to the file titles to brand the quality of piracy files he or

she released and attract further traffic to the YTS website.

          95.   The word YTS is not included in the file title of legitimate copies or

streams of the Voltage’s Work I Feel Pretty. The initial seeder of the Work altered

the title to falsely include the words “YTS” in the CMI.

          96.   The file copies Defendants DOES 1-100 distributed to other peers in

the Swarm included the altered CMI in the file title.

          97.   Defendants DOES 1-100 knew that the website or BitTorrent Client

from which they obtained their torrent files was distributing illegal copies of the

Work.

          98.   Defendants DOES 1-100 knew that YTS or FGT was not the author of

Plaintiffs’ Works.

          99.   Defendants DOES 1-100 knew that YTS or FGT was not a licensed

distributor of Plaintiffs’ Works. Indeed, the YTS website includes a warning to this

effect.

          100. Defendants DOES 1-100 knew that the CMI that included YTS and

FGT in the file names was false.

          101. Defendants DOES 1-100 knew that the false or altered CMI in the titles


                                             21
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.22 Filed 03/02/21 Page 22 of 53




would induce, enable, facility or conceal infringements of the Work when they

distributed the false CMI, altered CMI or the Work including the false or altered

CMI.

        102. Namely, Defendants DOES 1-100 knew that other recipients would see

the file titles and use the altered CMI to go to the website such as YTS from where

the torrent files originated to obtained unlicensed copies of the Work.

        103. By providing the altered CMI to others, Defendants DOES 1-100

induced, enabled and facilitated further infringements of the Work.

        D. The LiquidVPN Defendants had knowledge that their subscribers were

        infringing Plaintiffs’ Works and distributing file copies of the Works with

        altered CMI but continued to provide LiquidVPN service to their

        subscribers

        104. Plaintiffs engaged MEU to generate Notices of infringements

(“Notices”) styled per 17 U.S.C. §512(c)(3) of the DMCA to be sent to ISPs of IP

addresses where MEU confirmed infringement of copyright protected content.

        105. Each Notice included at least the name of the copyright owner, the title

of the Work, the manner by which it was infringed, the infringing file name which

includes the altered CMI, the IP address and port number at where infringement was

confirmed and the time of infringement down to the second. See Exhibit “3” (excerpt

below).


                                          22
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.23 Filed 03/02/21 Page 23 of 53




        106. MEU determines the proper abuse contact email address for the ISP

assigned the IP addresses at issue from publicly available information from ARIN.

        107. Plaintiffs’ agent sends the Notice to the abuse contact email address.

        108. MEU relied on publicly available information from ARIN to identify

non-party Choopa as the ISP for certain IP addresses at issue.

        109. Plaintiffs’ agent sent Notices to Choopa concerning IP addresses

associated with confirmed infringing activity.

        110. Plaintiffs’ agent sent over 50 Notices to Choopa concerning just IP

address 108.61.128.241 between October of 2018 and April of 2019 (“time period”).

        111. During this time period, Choopa had allocated IP address

108.61.128.241 to Reliable.

        112. During this time period, Reliable had allocated IP address

108.61.128.241 to the LiquidVPN Defendants.

        113. During this time period, Choopa forwarded Notices sent by Plaintiffs to

its customers, including Reliable.

        114. During this time period, Reliable forwarded Notices it received from

Choopa concerning IP address 108.61.128.241 to the LiquidVPN Defendants,

particularly Cox.

                                          23
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.24 Filed 03/02/21 Page 24 of 53




        115. Upon information and belief, other rightsholders had similar Notices

sent to Choopa concerning infringing activity at IP addresses controlled by the

LiquidVPN Defendants that the LiquidVPN Defendants indeed received.

        116. For example, Home Box Office, Inc. (“HBO”) sent a Notice to Choopa

concerning infringing activity at IP address 108.61.128.206 controlled by the

LiquidVPN Defendants on April 11, 2014 that was received by SMR and Cox.

        117. Upon information and belief, other rightsholders had similar Notices

sent to non-parties such as HugeServer concerning infringing activity at IP addresses

controlled by Defendants SMR and Cox that they received.

        118. For example, other rightsholders sent Notices to HugeServer concerning

infringements of their Works at IP addresses 199.241.145.134 and 199.244.119.101

in 2015 that were received by Defendants SMR and Cox.

        119. The LiquidVPN Defendants continued to provide the LiquidVPN

service to their subscribers despite knowledge that their subscribers were using the

service to pirate copyright protected Works including Plaintiffs’ exactly as promoted,

encouraged and instructed by the LiquidVPN Defendants.

        E.   The LiquidVPN Defendants intentionally induce infringements of

        copyright protected Works, including Plaintiffs’ Works.

        120. The LiquidVPN Defendants actively promote their LiquidVPN service

for the purpose of movie piracy, including of infringing Plaintiffs’ Works.


                                         24
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.25 Filed 03/02/21 Page 25 of 53




        121. The LiquidVPN Defendants’ website includes a statement that their

VPN service is the “Best VPN for Torrenting and P2P Filesharing today” over the

image       of   the   notorious   movie        piracy   website   Pirate   Bay.   See

https://www.liquidvpn.com/best-vpn-for-torrenting/ [last accessed on Feb. 23, 2021]

(excerpt below).




        122. The LiquidVPN Defendants state their LiquidVPN service can be used

to “Watch Popcorn Time without being detected by your ISP and P2P tracking

software”. See https://www.liquidvpn.com/popcorn-time-vpn/ [last accessed on Feb.

23, 2021]. (excerpt below).



                                           25
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.26 Filed 03/02/21 Page 26 of 53




        123. The LiquidVPN Defendants further state, “Experience everything

Popcorn Time has to offer in the United States and the UK. Except the risks”, “Stream

Content Anonymously. Why bother risking complaints from your ISP, settlement

demands, threats and jail time for streaming your favorite TV show.” Id.




                                         26
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.27 Filed 03/02/21 Page 27 of 53




        124. Defendants include a screenshot of Popcorn Time operating on a mobile

device that includes the movie art of Millennium’s Work Survivor among other

copyright protected titles. See Id.




                                        27
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.28 Filed 03/02/21 Page 28 of 53




                       Magnified Version showing “Survivor

        125. Plaintiffs’ investigator confirmed that Popcorn Time can be used to

download, reproduce, and distribute copies of the Works Survivor, Automata, I Feel

Pretty and Shock and Awe exactly as promoted and encouraged by the LiquidVPN

Defendants.




                                        28
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.29 Filed 03/02/21 Page 29 of 53




        126. The LiquidVPN Defendant’s subscribers such as DOES 1-100 use said

movie piracy apps exactly as explained and encouraged to them by the LiquidVPN

Defendants – to infringe copyright protected content while logged into the

LiquidVPN service so they can conceal their illicit activities.

        127. The LiquidVPN Defendants’ subscribers use LiquidVPN to “…watch

Popcorn Time without being detected by [their] ISP and P2P tracking software [such

as Plaintiffs]”, to “Experience everything Popcorn Time has to offer in the United

States … Except the risks”, and “Stream Content Anonymously” while not

risking…complaints from your ISP, settlement demands, threats and jail time for

streaming your favorite TV show” exactly as encouraged to by the LiquidVPN

                                          29
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.30 Filed 03/02/21 Page 30 of 53




Defendants.

        128. The LiquidVPN Defendants even blatantly promote their service to be

used to stream copyright law in violation of criminal laws and encourage their users

to do so.




        129. The LiquidVPN defendants entice subscribers to purchase their

LiquidVPN service by promoting their LiquidVPN service as a tool to engage in

massive copyright infringement.

        130. Based upon the Liquid VPN Defendants’ encouragement that the

LiquidVPN can be used to “safely” operate piracy apps such as Popcorn Time and

visit torrent sites such as Pirate Bay, Kickass Torrents and Extratorrents, subscribers

such as Defendants DOES 1-100 purchase the LiquidVPN servioce, install piracy

apps such as Popcorn Time on their devices and/or visit torrent sites to infringe

copyright protected content including Plaintiffs’ while using the LiquidVPN service.


                                          30
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.31 Filed 03/02/21 Page 31 of 53




        131. In a Frequently Asked Questions section of the LiquidVPN

Defendants’ website, in response to the question “Can I use BitTorrent and P2P”,

the LiquidVPN Defendants say affirmatively “Yes” and point out they “…will never

censor P2P or BitTorrent…”.




        132. Upon information and belief, the LiquidVPN Defendants paid the

operators of websites that hold themselves out as “neutral” evaluations of VPN

services for positive evaluations

        133. Defendants DOES 1-100 installed Popcorn Time on their device so they


                                        31
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.32 Filed 03/02/21 Page 32 of 53




could watch content in violation of copyright laws (i.e., “free movies”).

        134. Defendants DOES 1-100 obtained an IP address from the LiquidVPN

Defendants via the LiquidVPN service, and used the IP address to download and

share copies of copyright protected content including Plaintiffs by using Popcorn

Time as instructed by the LiquidVPN Defendants while concealing their identity.

        135. The LiquidVPN Defendants knew or had reason to know that their

subscribers used Popcorn Time exactly as promoted by them would result in direct

infringement of the Copyrights of specific material including Plaintiffs’.

        F. The LiquidVPN Defendants control the conduct of their subscribers.

        136. The LiquidVPN Defendants can terminate their subscriber accounts at

any time.

        137. Upon information and belief, the LiquidVPN Defendants promptly

terminated subscriber accounts when said subscribers failed to pay for the

LiquidVPN service.

        138. The LiquidVPN Defendants have the capability to log their subscribers’

access to the LiquidVPN service but purposefully choose not to.

        139. Indeed, the LiquidVPN Defendants make clear that they will log a

subscriber’s activities if they believe these activities are negatively impacting the

performance of their network. In such cases, the LiquidVPN Defendants store:

Login/logout Timestamps; Remote IP; Username; and Local IP.


                                         32
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.33 Filed 03/02/21 Page 33 of 53




        G. The LiquidVPN Defendants profit from the massive piracy conducted

        by their subscribers.

        140. The LiquidVPN Defendants encourage their subscribers to use their

LiquidVPN service for piracy.

        141. The LiquidVPN Defendants even market particular products to assist

their subscribers in engaging in piracy anonymously.

        142. The LiquidVPN Defendants state that “If you follow our directions this

VPN         kill   switch   will   never   give   your   real   IP   away.”      See

https://www.liquidvpn.com/vpn-kill-switches/ [last accessed on Feb. 26, 2021].

        143. The LiquidVPN Defendants pay affiliates operating websites

evaluating VPN services to give them a positive evaluation and recommend their

service for piracy.

        144. For example, on the BESTVPN website https://bestvpn.org/liquidvpn-

review/, the author gave the LiquidVPN service a review of 3.5/5 stars.

        145. In the review, the author stated that “With the Liquid Lock enabled,

torrenting is protected from an occasional connection drop”. The Liquid Lock is

identified as the name of the LiquidVPN VPN kill switch.

        146. In the review, the author noted that “P2P is allowed, in case you were

wondering” and “provider openly supports P2P”.

        147. The author of the article never states that his website BESTVPN is one


                                           33
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.34 Filed 03/02/21 Page 34 of 53




among dozens of paid affiliates of the LiquidVPN Defendants.

        148. The LiquidVPN Defendants recommend their Public IP VPN Topology

for “P2P downloading”.       See https://www.liquidvpn.com/supported-vpn-tunnel/

[last accessed on Feb. 26, 2021].

        149. The LiquidVPN Defendants state, “Once you buy VPN service from

LiquidVPN our network becomes your network. Use it as much as you like. Here

are some highlights – We do not limit Bittorrent or P2P.”                         See

https://www.liquidvpn.com/buy-vpn-service/ [last accessed on Feb. 26, 2021].

        H. The LiquidVPN Defendants do not have a safe harbor from liability.

        150. As part of the DMCA, Congress created a safe harbor that limits the

liability of ISPs for copyright infringement when their involvement is limited to,

among other things, “transmitting, routing, or providing connections for, material

through a system or network controlled or operated by or for the service provider.”

17 U.S.C. § 512(a). To benefit from this safe harbor, however, an ISP must

demonstrate that it “has adopted and reasonably implemented . . . a policy that

provides for the termination in appropriate circumstances of subscribers . . . who are

repeat infringers.” 17 U.S.C. § 512(i)(1)(A)

        151. The LiquidVPN Defendants have failed to terminate any repeat

infringers and/or take any meaningful actions against their subscribers in response to

these Notices consistent with a reasonably implemented policy (“policy”) for


                                         34
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.35 Filed 03/02/21 Page 35 of 53




termination of subscribers and account holders of the service provider’s system or

network who are repeat infringers necessary to support a safe harbor from liability.

        152. The LiquidVPN Defendants’ refusal to terminate the accounts of

subscribers using IP address 108.61.128.241 or take any action is illustrative of

Defendants’ lack of any meaningful action consistent with the policy.

        153. MEU confirmed over 2750 instances of distribution of Plaintiffs’ Works

and those of non-parties such as Queen of the Desert and Beyond the Edge at just

108.61.128.241 between the time period.

        154. Upon information and belief, Defendants failed to forward any Notices

it received from any rightsholders to its subscribers.

        155. The LiquidVPN Defendants do not have a policy of terminating repeat

infringers.

        156. The LiquidVPN Defendants even promote the fact that their LiquidVPN

is a “DMCA Free Zone” as a positive aspect that makes them stand out from

competing VPN providers. See https://www.liquidvpn.com/best-vpn-for-torrenting/

[last accessed on Feb. 23, 2021] (screenshot below).




                                          35
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.36 Filed 03/02/21 Page 36 of 53




        157. The LiquidVPN Defendants brag that they take no action in response to

Notices from copyright holders. See https://my.liquidvpn.com/knowledgebase [last

accessed on Feb. 23, 2021].

        158. Defendant Cox and his alter ego SMR proudly show a Notice of

Infringement received from HBO concerning infringement of the series Game of

Thrones at IP addresses 199.244.119.101 and 199.244.119.103, and state on the

bottom        in      red      letters    “No        Action       Taken”.     See

https://my.liquidvpn.com/knowledgebase/487/California---Notice-of-Claimed-

Infringement-Case-8-Cases.html [last accessed on Feb. 23, 2021]




        159. Defendant Cox and his alter ego SMR proudly dismissed over 100

Notices of Infringement received in April of 2015 from an adult movie provider

concerning infringement of its Work at IP address 199.241.145.134 as “More

Abusive            DMCA        reports        from      a         single     file.”

https://my.liquidvpn.com/knowledgebase/544/California---106-Notices-of-

Claimed-Infringements-May-11.html [last accessed on Feb. 23, 2021]



                                         36
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.37 Filed 03/02/21 Page 37 of 53




        160. In a Frequently Asked Questions section of the LiquidVPN

Defendants’ website, in response to the question “Can I use BitTorrent and P2P?”,

the LiquidVPN Defendants say affirmatively “Yes” and point out they “…will never

censor P2P or BitTorrent…”.




        161. The LiquidVPN Defendants have failed to designate and register an

agent with the Copyright Office as provided by 17 U.S.C. § 512(c)(2) during the

time period and including up to now.

        162. The LiquidVPN Defendants’ conduct renders them ineligible for safe

harbor immunity from copyright liability under the DMCA.

        I. Cox is individually liable for SMR’s conduct.

        163. Upon information and belief, Cox’s infringing conduct included,

among other things, formulating and implementing the business policies,

                                        37
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.38 Filed 03/02/21 Page 38 of 53




procedures, and practices that provide repeat infringers with continued internet

service through LiquidVPN, without consequence. Because Cox directed SMR’s

copyright policies, Cox is equally liable for SMR’s failure to comply with its legal

responsibilities and for the copyright infringement that resulted from those failures.

        164. Cox was the sole shareholder and owner in the Wyoming corporation

LiquidVPN, Inc.

        165. LiquidVPN, Inc. was dissolved in 2018.

        166. Cox continues to publicly hold the dissolved corporation LiquidVPN,

Inc. as the owner and operator of the LiquidVPN service despite LiquidVPN, Inc.

being dissolved.

        167. Cox held the dissolved corporation LiquidVPN, Inc. as the owner and

operator of the LiquidVPN service despite LiquidVPN, Inc. being dissolved on the

LiquidVPN website.




                                         38
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.39 Filed 03/02/21 Page 39 of 53




                          VI. FIRST CLAIM FOR RELIEF

            (Direct Copyright Infringement against Defendants DOES 1-100)

        168. Plaintiffs re-alleges and incorporates by reference the allegations

contained in each of the foregoing paragraphs.

        169. Plaintiffs are the copyright owners of the Works Automata, Hunter

Killer, I Feel Pretty and Shock and Awe which each contains an original work of

authorship.

        170. Defendants DOES 1-100 copied the constituent elements of these

copyright protected Works.


                                         39
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.40 Filed 03/02/21 Page 40 of 53




        171. By participating in the BitTorrent swarms with others, Defendants

DOES 1-100 distributed at least a piece of each of the copyright protected Works

Automata, Hunter Killer, I Feel Pretty and Shock and Awe to others.

        172. Plaintiffs did not authorize, permit, or provide consent to Defendants

DOES 1-100 to copy, reproduce, distribute or display their Works.

        173. As a result of the foregoing, Defendants DOES 1-100 violated the

Plaintiffs’ exclusive right to reproduce the Works in copies, in violation of 17 U.S.C.

§§ 106(1) and 501.

        174. As a result of the foregoing, Defendants DOES 1-100 violated the

Plaintiffs’ exclusive right to distribute copies of the Work in copies, in violation of

17 U.S.C. §§ 106(3) and 501.

        175. Defendants DOES 1-100’s infringements were committed “willfully”

within the meaning of 17 U.S.C. § 504(c)(2).

        176. The Plaintiffs have suffered damages that were proximately caused by

the Defendant DOES 1-100’s copyright infringement including, but not limited to

lost sales, price erosion, and a diminution of the value of its copyright.

                      VII. SECOND CLAIM FOR RELIEF

(Contributory Copyright Infringement by Intentional Inducement against the

                             Liquid VPN Defendants)

        177. Plaintiffs re-allege and incorporate by reference the allegations


                                          40
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.41 Filed 03/02/21 Page 41 of 53




contained in each of the foregoing paragraphs.

        178. The LiquidVPN Defendants intentionally induced the infringement of

Plaintiffs’ exclusive rights under the Copyright Act, including infringement of

Plaintiffs’ exclusive right to reproduce, publicly perform and distribute copies of the

Copyrighted Works Automata, Survivor, Hunter Killer, I Feel Pretty, and Shock and

Awe.

        179. As instructed and encouraged by the LiquidVPN Defendants, their

subscribers such as Defendants DOES 1-100 install the piracy app Popcorn Time on

their devices while assigned IP addresses by the LiquidVPN services to conceal their

identities.

        180. The LiquidVPN Defendants’ subscribers use Popcorn Time to connect

to sources that publicly perform and/or distribute copies of Plaintiffs’ Copyrighted

Works while they use the LiquidVPN service exactly as encouraged by the

LiquidVPN Defendants.

        181. The LiquidVPN Defendants induce direct infringement of Plaintiffs’

Works by encouraging their subscribers to use movie piracy apps such as Popcorn

Time that facilitate, enable, and create direct links between their customers and

infringing sources, and by actively inducing, encouraging and promoting their

LiquidVPN service as a means to “safely” use movie piracy applications for blatant

copyright infringement by assuring customers that their identification information


                                          41
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.42 Filed 03/02/21 Page 42 of 53




will be concealed by the LiquidVPN service.

        182. The LiquidVPN Defendant’ intentional inducement of the infringement

of Plaintiffs’ rights in their Copyrighted Works constitutes a separate and distinct

act of infringement.

                          VIII. THIRD CLAIM FOR RELIEF

              (Contributory Copyright Infringement based upon Material
                         Contribution against all Defendants)

        183. Plaintiffs re-allege and incorporate by reference the allegations

contained in each of the foregoing paragraphs.

        184. By participating in the BitTorrent swarms with others, Defendants

DOES 1-100 induced, caused or materially contributed to the infringing conduct of

the copyright protected Work Automata, Hunter Killer, I Feel Pretty, and Shock and

Awe by others.

        185. Plaintiffs did not authorize, permit, or provide consent to the

Defendants inducing, causing, or materially contributing to the infringing conduct

of others.

        186. Defendants DOES 1-100 knew or should have known that the other

BitTorrent users in a swarm with them were directly infringing the Plaintiffs’

copyrighted Works by copying constituent elements of the registered Works that are

original. Indeed, Defendants DOES 1-100 directly participated in and therefore

materially contributed to others’ infringing activities.

                                          42
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.43 Filed 03/02/21 Page 43 of 53




        187. Through its conduct, the LiquidVPN Defendants knowingly and

intentionally induced, enticed, persuaded, and caused its subscribers to infringe

Plaintiffs’ Copyrighted Works Automata, Survivor, Hunter Killer, I Feel Pretty, and

Shock and Awe, and continue to do so in violation of Plaintiffs’ copyrights.

        188. Through its activities, the LiquidVPN Defendants knowingly and

intentionally take steps that are substantially certain to result in direct infringement

of Plaintiffs’ Copyrighted Works, and that have resulted in such direct infringement

in violation of Plaintiffs’ copyrights.

        189. Despite the LiquidVPN Defendants’ knowledge that their subscribers

are using their LiquidVPN service to engage in widescale copyright infringements,

the LiquidVPN Defendants have failed to take reasonable steps to minimize the

infringing capabilities of its service.

        190. Not only have the LiquidVPN Defendants failed to take reasonable

steps to minimize the infringing capabilities of its service, the LiquidVPN

Defendants actively promote their LiquidVPN service as means to “safely” infringe

Copyright protected Works, including Plaintiffs’ and explicitly the Work Survivor

of Millennium.

        191. The LiquidVPN Defendants are liable as contributory copyright

infringers for the infringing acts of their subscribers. The LiquidVPN Defendants

have actual and constructive knowledge of the infringing activity of their


                                          43
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.44 Filed 03/02/21 Page 44 of 53




subscribers.     The LiquidVPN Defendants knowingly caused and otherwise

materially contributed to these unauthorized reproductions and distributions of

Plaintiffs’ Works.

        192. The Defendants’ infringements were committed “willfully” within the

meaning of 17 U.S.C. § 504(c)(2).

        193. By engaging in the contributory infringement alleged in this Complaint,

the Defendants deprived not only the producers of the Work from income that could

have been derived when the respective film was shown in public theaters and offered

for sale or rental, but also all persons involved in the production and marketing of

this film, numerous owners of local theaters and retail outlets and their employees,

and, ultimately, the local economy. The Defendants’ misconduct therefore offends

public policy.

                             VIII. FOURTH CLAIM FOR RELIEF

               (Vicarious Infringement against the LiquidVPN Defendants)

        194. Plaintiffs re-allege and incorporate by reference the allegations

contained in each of the foregoing paragraphs.

        195. The LiquidVPN Defendants are vicariously liable for the infringing

acts of their subscribers.

        196. The LiquidVPN Defendants have the right and ability to supervise and

control the infringing activities that occur through the use of their service, and at all


                                           44
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.45 Filed 03/02/21 Page 45 of 53




relevant times has derived a direct financial benefit from the infringement of

Plaintiffs’ copyrights.

        197. The LiquidVPN Defendants have refused to take any meaningful action

to prevent the widespread infringement by their subscribers. Indeed, the ability of

subscribers to use Defendants’ LiquidVPN service to access notorious piracy means

such as the application Popcorn Time and the website Pirate Bay to infringe

Plaintiffs’ Works while concealing their activities acts as a powerful draw for users

of the LiquidVPN service, who use that service exactly as encouraged by the

LiquidVPN Defendants to download and distribute copies of Plaintiffs’ Works.

        198. The LiquidVPN Defendants are therefore vicariously liable for the

unauthorized reproduction, distribution, and public performance of Plaintiffs’

Works.

                          IX. FIFTH CLAIM FOR RELIEF

                 (Digital Millennium Copyright Act Violations)

        199. Plaintiffs re-allege and incorporate by reference the allegations

contained in each of the foregoing paragraphs.

        200. The Defendants DOES 1-100 knowingly and with the intent to induce,

enable, facilitate, or conceal infringement of the copyright protected Work I Feel

Pretty distributed copyright management information (“CMI”) that falsely included

the wording “YTS” or in violation of 17 U.S.C. § 1202(a)(2).


                                         45
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.46 Filed 03/02/21 Page 46 of 53




        201. The Defendants DOES 1-100 knowingly and with the intent to induce,

enable, facilitate, or conceal infringement of the copyright protected Works Hunter

Killer and Shock and Awe distributed copyright management information (“CMI”)

that falsely included the wording “FGT” in violation of 17 U.S.C. § 1202(a)(2).

        202. Defendants DOES 1-100, without the authority of Plaintiffs

Millennium and Voltage or the law, distributed removed or altered CMI knowing

that the CMI had been removed or altered to include the wording “YTS” or “FGT”

without the authority of the Plaintiffs and knowing, or having reasonable grounds to

know, that it will induce, enable, facilitate, or conceal infringement of Plaintiffs’

Copyright protected Works in violation of 17 U.S.C. § 1202(b)(2).

        203. Defendants DOES 1-100, without the authority of Plaintiffs

Millennium and Voltage or the law, distributed Plaintiffs’ Copyright protected

Works knowing that the CMI had been removed or altered to include the wording

“YTS” or “FGT”, and knowing, or having reasonable grounds to know, that it will

induce, enable, facilitate, or conceal infringement of the copyright protected Works

in violation of 17 U.S.C. § 1202(b)(3).

        204. Particularly, the Defendants DOES 1-100 knew that the CMI in the file

names of the pieces of the Work had been altered to include the wording “YTS” or

“FGT”.

        205. Particularly, the Defendants DOES 1-100 distributed the file names that


                                          46
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.47 Filed 03/02/21 Page 47 of 53




included CMI that had been altered to include the wording “YTS” or “FGT”.

        206. Defendants DOES 1-100 knew that the wording “YTS” or “FGT”

originated from notorious movie piracy website.

        207. Defendants DOES 1-100’s acts constitute violations under the Digital

Millennium Copyright Act (“DMCA violation”), 17 U.S.C. § 1202.

        208. Through its conduct, the LiquidVPN Defendants knowingly and

intentionally induced, enticed, persuaded, and caused its subscribers to constitute

DMCA violations.

        209. Through its activities, the LiquidVPN Defendants knowingly and

intentionally take or took steps that are substantially certain to result in their

subscribers committing DMCA violations, and that have resulted in DMCA

violations.

        210. The LiquidVPN Defendants encourage their subscribers to access

torrent files for copying copyright protected Works from notorious movie piracy

websites such as The Pirate Bay.

        211. Despite the LiquidVPN Defendants’ knowledge that their subscribers

use the LiquidVPN service to commit DMCA violations, the LiquidVPN Defendants

have failed to take reasonable steps to minimize the capabilities of its service to

facilitate DMCA violation.

        212. The LiquidVPN Defendants are secondarily liable for the DMCA


                                        47
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.48 Filed 03/02/21 Page 48 of 53




violations of their subscribers.   The LiquidVPN Defendants have actual and

constructive knowledge of their subscribers’ DMCA violations. The LiquidVPN

Defendants knowingly caused and otherwise materially contributed to these DMCA

violations.

        213. The LiquidVPN Defendants are vicariously liable for the DMCA

violations of its subscribers. The LiquidVPN Defendants have the right and ability

to supervise and control the DMCA violatiosn that occur through the use of tehir

service, and at all relevant times have derived a direct financial benefit from the

DMCA violations complained of herein. The LiquidVPN Defendants have refused

to take any meaningful action to prevent the widespread DMCA violations by their

subscribers. Indeed, the ability of subscribers to access torrent website such as the

Pirate Bay that the LiquidVPN Defendants themselves promote and obtain file

copies of the Works with altered CMI and distribute said copies while concealing

their activities acts as a powerful draw for users of the LiquidVPN service, who use

that service exactly as encouraged by the LiquidVPN Defendants to commit DMCA

violations. The LiquidVPN Defendants are therefore vicariously liable for the

DMCA violations.

        214. Plaintiffs are entitled to an injunction to prevent Defendants from

engaging in and/or contributing to further violations of 17 U.S.C. § 1202.

        215. Plaintiff is entitled to recover from Defendants the actual damages


                                         48
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.49 Filed 03/02/21 Page 49 of 53




suffered by Plaintiffs and any profits Defendants have obtained as a result of their

wrongful acts that are not taken into account in computing the actual damages.

Plaintiffs are currently unable to ascertain the full extent of the profits Defendants

have realized by their violations of 17 U.S.C. § 1202.

        216. Plaintiffs are entitled to elect to recover from Defendants statutory

damages for their violations of 17 U.S.C. § 1202.

        217.   Plaintiffs are further entitled to costs and reasonable attorneys’ fees.

                          VI. SIXTH CLAIM FOR RELIE

   (Application for Injunctive Relief based upon Contributory Infringement)

        218. Plaintiffs re-allege and incorporate by reference the allegations

contained in each of the foregoing paragraphs.

        219. The LiquidVPN Defendants had actual knowledge of their subscribers’

infringements of Plaintiffs’ exclusive rights under the Copyright Act by accessing

notorious piracy websites that are of foreign origin. Indeed, the LiquidVPN

Defendants promote some of these notorious piracy websites such as the Pirate Bay.

        220. Despite having said actual knowledge, the LiquidVPN Defendants

haves continued to provide Internet service to their subscribers through the

LiquidVPN service.

        221. The LiquidVPN Defendants’ actions of providing transmission,

routing, or connections for said copies of the Works to their users are a direct and


                                           49
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.50 Filed 03/02/21 Page 50 of 53




proximate cause of the infringements of Plaintiffs’ Works.

        222. The LiquidVPN Defendants had actual or constructive knowledge of

infringement of Plaintiffs’ exclusive rights under the Copyright Act by its users. The

LiquidVPN Defendants knowingly and materially contributed to such infringing

activity.

        223. As a direct and proximate result of the infringement to which the Liquid

VPN Defendants knowingly and materially contribute, Plaintiffs are entitled to

injunctive or other equitable relief as provided by 17 U.S.C. §§ 512(j)(1)(A) and (B)

including but not limited to an order restraining the Liquid VPN Defendants from

providing access to infringing material or activity residing at movie piracy websites

including but not limited to: (a) YTS; (b) Piratebay; (c) Rarbg; (d) 1337x; (e)

Fmovies; (f) Cimaclub; (g) Phinmoi; (h) Rapidgator; (i) Rutracker; (j) Torrentz2; (k)

Uploaded; and (l) VK and/or taking reasonable steps to block access to said movie

piracy websites on all servers and/or networks under their control.

                              PRAYER FOR RELIEF

        WHEREFORE, the Plaintiffs respectfully requests that this Court:

        (A) permanently enjoin Defendants DOES 1-100 from continuing to infringe

the Plaintiffs’ copyrighted Works;

        (B) permanently enjoin the LiquidVPN Defendants from contributing to

infringement of Plaintiffs’ Works by promoting and encouraging their subscribers


                                          50
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.51 Filed 03/02/21 Page 51 of 53




to use the LiquidVPN service as a means to conceal use of software application

Popcorn Time and movie piracy websites such as the Pirate Bay for pirating

Plaintiffs’ Works.

        (C) permanently enjoin the LiquidVPN Defendants from contributing to

infringement of Plaintiffs’ Works by promoting and encouraging their subscribers

to use the LiquidVPN service to use the software application Popcorn Time and

access movie piracy websites, and particularly order the LiquidVPN Defendants to

immediately remove the title art of Millennium’s Work Survivor from their website.

        (D) order the LiquidVPN Defendants to block subscribers from accessing

notorious piracy websites of foreign origin that are listed in the annual trade report

of Notorious Foreign Markets published by the United States Government on their

LiquidVPN service and any other networks under their control.

        (E) order the LiquidVPN Defendants to adopt a policy that provides for the

prompt termination of subscribers that engage in repeat infringements of copyright

protected Works.

        (F) order the LiquidVPN Defendants to block ports 6881-6889 on all of the

servers and/or networks under their control to prevent further pirating of Plaintiffs’

Works via the BitTorrent protocol.

        (G) award the Plaintiffs actual damages and Defendants’ profits in such

amount as may be found; alternatively, at Plaintiffs’ election, for maximum


                                         51
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.52 Filed 03/02/21 Page 52 of 53




statutory damages of $150,000/Work pursuant to 17 U.S.C. § 504-(a) and (c)

against (i) each of Defendant DOES 1-100; and (ii) against the LiquidVPN

Defendants jointly and severally;

        (H) award the Plaintiffs their actual damages from the DMCA violations and

Defendants’ profits in such amount as may be found; or, in the alternative, at

Plaintiff’s election, for maximum statutory damages of $25,000 for DMCA

violations pursuant to 17 U.S.C. § 1203(c) for violations of 17 U.S.C. § 1202

against (i) each of Defendant DOES 1-100; and (ii) against the LiquidVPN

Defendants jointly and severally;

        (I) award the Plaintiffs their reasonable attorneys’ fees and costs pursuant to

17 U.S.C. § 505 against Defendants; and

        (J) grant the Plaintiffs any and all other and further relief that this Court

deems just and proper.

        The Plaintiffs hereby demand a trial by jury on all issues properly triable by

jury.

        DATED: Kailua-Kona, Hawaii, March 2, 2021.


                                   CULPEPPER IP, LLLC

                                   /s/ Kerry S. Culpepper
                                   Kerry S. Culpepper
                                   Hawaii Bar No. 9837
                                   CULPEPPER IP, LLLC
                                   75-170 Hualalai Road, Suite B204

                                            52
20-023DBa
Case 2:21-cv-10490-SDD-RSW ECF No. 1, PageID.53 Filed 03/02/21 Page 53 of 53




                             Kailua-Kona, Hawai’i 96740
                             Telephone: (808) 464-4047
                             kculpepper@culpepperip.com




                                     53
20-023DBa
